 Case 2:19-cv-00627-TC Document 28 Filed 01/22/21 PageID.1027 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 JONATHAN O. HAFEN, in his capacity as
 Court-appointed Receiver,

                Plaintiff,                             MEMORANDUM DECISION AND
                                                       ORDER GRANTING RECEIVER’S
 v.                                                   MOTION FOR PARTIAL SUMMARY
                                                               JUDGMENT
 SUSAN FAMULARY, in her capacity as
 executor of the estate of Fern Oberhansly;           Case No. 2:19-cv-00627-TC
 JOHN OBERHANSLY, in his individual
 capacity; MARK OBERHANSLY, in his                    Judge Tena Campbell
 individual capacity; SALLY BASTIAN, in
 her individual capacity; and SUSAN
 FAMULARY, in her individual capacity,

                Defendants.


       Before the Court is the Receiver’s Motion for Partial Summary Judgment (the “Motion”)

against the estate of Fern Oberhansly (the “Estate”). See ECF No. 17. Having considered the

Parties’ submissions, and based on the undisputed material facts, the Receiver is entitled to

judgment as a matter of law as set forth below.

                     FACTUAL AND PROCEDURAL BACKGROUND

       On November 13, 2018, the Commodity Futures Trading Commission (“CFTC”) and the

Utah Division of Securities (“UDOS”) initiated a civil enforcement action against Rust Rare

Coin, Inc. (“RRC”), Gaylen Dean Rust, and affiliated individuals and entities (collectively, the

“Receivership Defendants”). Commodity Futures Trading Commission v. Rust Rare Coin, Inc.,

Civil No. 2:18-cv-00892-TC-DBP, ECF No. 1 (the “Enforcement Action”). The CFTC and

UDOS alleged that the Receivership Defendants had offered a silver investment opportunity (the


                                                  1
 Case 2:19-cv-00627-TC Document 28 Filed 01/22/21 PageID.1028 Page 2 of 13




“Silver Pool”) through which Receivership Defendants purported to generate returns for

investors through the buying and selling of physical silver. The CFTC and UDOS also alleged

that—rather than a legitimate investment opportunity—the Silver Pool operated as a Ponzi

scheme.

       On November 15, 2018, the Court appointed Jonathan O. Hafen (the “Receiver”) as

Temporary Receiver for the assets of the Receivership Defendants. On November 27, 2018, the

Court entered an Order Appointing Receiver and Staying Litigation (the “Appointment Order”),

which continued the Receiver’s appointment until further order of the Court. The Receiver was

charged with, among other things, investigating the financial and business affairs of Receivership

Defendants and recovering all assets of the Receivership Estate.

       On September 5, 2019, the Receiver commenced the above-captioned ancillary

proceeding, seeking to recover funds transferred to Defendants by Receivership Defendants. On

September 23, 2020, the Receiver filed the instant Motion, seeking a determination (1) that

Receivership Defendants operated the Silver Pool since at least 2008, (2) that the Silver Pool

operated not as a legitimate investment opportunity, but was instead a Ponzi scheme, (3) that

during her lifetime Fern Oberhansly invested $2,612,939.68 into a Silver Pool account with

Receivership Defendants, and (4) that Ms. Oberhansly, and later her Estate, received

$16,479,500 in disbursements from the Silver Pool. The Receiver seeks disgorgement back to the

Receivership Estate of all amounts received in excess of Ms. Oberhansly’s initial principal

investment.

       In support of the Motion, the Receiver submitted declarations from Mr. Hafen (“Hafen

Decl.”) and D. Ray Strong (“Strong Decl.”), who was retained by the Receiver as an expert

consultant and witness. Mr. Hafen’s declaration also incorporated and relied upon Mr. Hafen’s



                                                2
 Case 2:19-cv-00627-TC Document 28 Filed 01/22/21 PageID.1029 Page 3 of 13




Receiver’s Report, issued in the Enforcement Action. The Receiver’s Report details Mr. Hafen’s

extensive investigation into the business operations and financial condition of the Receivership

Defendants and summarizes the key findings of that investigation. Attached to the Receiver’s

Report are hundreds of pages of exhibits and voluminous appendices containing the documents

on which Mr. Hafen bases his conclusions. Similarly, Mr. Strong’s declaration is accompanied

by sixty-eight detailed exhibits and comprehensive appendices providing support for Mr.

Strong’s analysis.

       In its response to the Receiver’s Motion, the Estate asserted that it was “not aware of any

evidence to refute the factual statements” contained in paragraphs 1–22 of the Receiver’s

Motion. See ECF No. 25 at 4. In addition, the Estate admitted that the factual assertions

contained in paragraphs 23–28 of the Motion were “consistent with the Estate’s records.” Id.

       The Court has carefully considered the parties’ submissions. The Court finds the

declarations of Mr. Hafen and Mr. Strong to be substantial, credible, and persuasively supported

by the accompanying documents in the record. The undisputed evidence accompanying the

Motion conclusively establishes that Receivership Defendants operated a Ponzi scheme since at

least 2008, that Receivership Defendants misrepresented the nature of that scheme in order to

defraud investors, that Ms. Oberhansly invested in the scheme, and that Ms. Oberhansly, and

later her Estate, received payments from the Ponzi scheme in excess of amounts invested.

                                         DISCUSSION

       The Receiver seeks a determination that the Silver Pool operated as a Ponzi scheme since

at least 2008 and that Ms. Oberhansly, and later her Estate, received $13,866,560.32 from the

Silver Pool in excess of the amounts invested into the Silver Pool. The Receiver seeks to have

that amount disgorged back to the Receivership Estate as a voidable transfer pursuant to Utah’s



                                                3
    Case 2:19-cv-00627-TC Document 28 Filed 01/22/21 PageID.1030 Page 4 of 13




Uniform Voidable Transactions Act (the “Act”). 1 See UTAH CODE § 25-6-101 et seq. For the

reasons discussed below, the Receiver’s Motion is granted in its entirety.

     I.       Summary Judgment Standard

           Summary judgment is appropriate “when there is no genuine dispute as to any material

fact and the party is entitled to judgment as a matter of law.” Lints v. Graco Fluid Handling (A)

Inc., 347 F. Supp. 3d 990, 1002 (D. Utah 2018); FED. R. CIV. P. 56(a). In applying this standard,

the Court “view[s] the factual record and draw[s] all reasonable inferences therefrom most

favorably to the nonmovant.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir.

1998). Here, the parties do not dispute any material fact. See ECF No. 25 at 4. In the absence of

any disputed facts, the Court must nevertheless determine whether the Receiver is entitled to

judgment in his favor as a matter of law. See Reed v. Bennett, 312 F.3d 1190, 1195 (10th Cir.

2002) (holding that unopposed motion for summary judgment may only be granted if the court

determines that the undisputed facts entitle the moving party to judgment as a matter of law).

     II.      Utah’s Uniform Voidable Transactions Act in the Context of Ponzi Schemes

           Under Utah law, a transfer is voidable under the Act “if the debtor made the transfer . . .

with actual intent to hinder, delay, or defraud any creditor of the debtor.” UTAH CODE § 25-6-

202(1)(a). The Act allows a creditor to obtain “avoidance of the transfer or obligation to the

extent necessary to satisfy the creditor’s claim.” Id. § 25-6-303(1)(a); see also id. § 25-6-

304(2)(a) (“[T]o the extent a transfer is avoidable in an action by a creditor under Subsection 25-

6-303(1)(a), . . . the creditor may recover judgment for the value of the asset transferred.”). In the

context of a Ponzi scheme, this Court has stated that “the mere existence of a Ponzi scheme is




1
  The Receiver also asserted a claim for unjust enrichment against the Estate, but did not move
for summary judgment as to that claim.
                                                    4
    Case 2:19-cv-00627-TC Document 28 Filed 01/22/21 PageID.1031 Page 5 of 13




sufficient to establish a defendant’s actual intent to defraud.” Klein v. Nelson, No. 2:13-cv-497-

TC, 2015 WL 4545748, at *2 (D. Utah July 28, 2015); see also Wing v. Dockstader, 482 F.

App’x 361, 363 (10th Cir. 2012) (same); In re Indep. Clearing House, 77 B.R. 843, 860 (D. Utah

1987) (“One can infer an intent to defraud future undertakers from the mere fact that a debtor

was running a Ponzi scheme. Indeed, no other reasonable inference is possible.”). “[A] receiver

of an entity which was used to perpetrate a Ponzi scheme has standing to recover fraudulent

transfers as though the receiver were a creditor of the scheme.” Dockstader, 482 F. App’x at 363,

adopting the reasoning of Scholes v. Lehmann, 56 F.3d 750, 753–55 (7th Cir. 1995).

        Once a plaintiff establishes that the debtor operated as a Ponzi scheme, all transfers by

the debtor entity are presumptively fraudulent and are subject to avoidance. See Nelson, 2015

WL 4545747, at *2. The recipient of funds from the Ponzi scheme then bears the burden of

demonstrating that (1) the funds were received in good faith 2 and (2) in exchange for reasonably

equivalent value. See Klein v. King & King & Jones, P.C., No. 2:12-CV-00051, 2013 WL

4498831, at *2 (D. Utah Aug. 19, 2013). “It is well established that an investor in a Ponzi

scheme does not exchange reasonably equivalent value for payments which exceed the investor’s

investments.” Miller v. Wulf, 84 F. Supp. 3d 1266, 1274 (D. Utah 2015); see also Donell v.

Kowell, 533 F.3d 762, 777 (9th Cir. 2008) (finding that amounts above “the innocent investor’s

initial outlay . . . are merely used to keep the fraud going by giving the false impression that the

scheme is a profitable, legitimate business,” and “[t]hese amounts are not a ‘reasonably

equivalent’ exchange for the defrauded investor’s initial outlay”); Scholes v. Ames, 850 F. Supp.

707, 715 (N.D. Ill. 1994) (“A profit is not offset by anything . . . The paying out of profits to




2
 The Receiver did not challenge the good faith nature of the transfers to Ms. Oberhansly or the
Estate at summary judgment.
                                                  5
    Case 2:19-cv-00627-TC Document 28 Filed 01/22/21 PageID.1032 Page 6 of 13




[investor] not offset by further investments by him conferred no benefit on the corporations but

merely depleted their resources faster.”). Accordingly, if the Receiver can establish that the

Silver Pool operated as a Ponzi scheme, amounts received by investors in excess of their

principal investment—i.e., an investor’s “profits” from the scheme—are not received in

exchange for reasonably equivalent value and must be returned to the Receivership Estate.

            A Ponzi scheme is “an investment scheme in which returns to investors are not financed

through the success of the underlying business venture, but are taken from principal sums of

newly attracted investments.” Jobin v. McKay, 84 F.3d 1330, 1332 n.1 (10th Cir. 1996); accord

S.E.C. v. Management Solutions, Inc., No. 2:11-cv-1165-BSJ, 2013 WL 4501088, at *19 (D.

Utah Aug. 22, 2013). “In order to show that an investment scheme falls within the definition of a

Ponzi scheme, the Receiver must prove by a preponderance of the evidence the sine qua non of a

Ponzi scheme: that returns to earlier investors were paid by funds from later investors.”

Management Solutions, 2013 WL 4501088, at *19. 3

     III.      The Silver Pool Operated as a Ponzi Scheme Beginning in at Least 2008.

            The undisputed evidence in support of the Receiver’s Motion establishes that

Receivership Defendants operated the Silver Pool as a Ponzi scheme. Since at least 2008,

Receivership Defendants offered a silver investment opportunity in which they solicited

investments by representing that investors’ funds would be used to trade physical silver, thereby




3
  Although an investment opportunity qualifies as a Ponzi scheme if newly invested funds are
used to pay existing investors, certain other characteristics are also typically found in Ponzi
schemes: promises of substantial, consistent returns; representations that the investment involves
little or no risk; payment of substantial returns for at least some time as an enticement to attract
new investors; and representations that the investment is secret, exclusive, and/or highly
complex. Management Solutions, 2013 WL 4501088, at *19. Ponzi schemes are also, by
definition, insolvent from the beginning. Id.; Klein v. Cornelius, 786 F.3d 1310, 1320 (10th Cir.
2015) (“Ponzi schemes are insolvent by definition . . . .”).
                                                   6
    Case 2:19-cv-00627-TC Document 28 Filed 01/22/21 PageID.1033 Page 7 of 13




generating returns for investors. Receivership Defendants represented to investors that one-half

of invested funds would be used to purchase physical silver that would be stored in secure

locations and that the remaining one-half of the invested funds would be used to buy and sell

physical silver on the commodities market. (Receiver’s Report at 11–13 & Ex. C at 30–38).

        Receivership Defendants claimed to sell physical silver as prices rose and purchase silver

when prices fell, thereby increasing the quantity of silver ounces attributable to an investor’s

“account.” (See id.). Through this process of accumulating silver ounces, Receivership

Defendants purported to generate significant returns for investors.

        Since 2008, Receivership Defendants raised at least $225 million from investors and paid

out at least $175 million to investors. (Strong Decl., ¶¶ 92–93). Mr. Rust represented to investors

that he managed over $80 million of physical silver on behalf of investors, which was stored in

secure facilities in Salt Lake City and Los Angeles. (Receiver’s Report at 12 & Ex. D).

Unfortunately for investors, Mr. Rust’s representations were false.

        The Receiver’s investigation uncovered no evidence that Receivership Defendants had

ever traded physical silver in the manner described to investors. (Id. at 13). Indeed, when

questioned by the FBI, Mr. Rust admitted that no significant stores of physical silver existed and

that his statements to investors were “all lies.” 4 (Receiver’s Report, Ex. C at 62:10–15; Ex. F at

25:4–11). The Receiver’s investigation also revealed no payments associated with the storage of

large quantities of physical silver in secure facilities, which would have constituted an expense

of more than $100,000 per year if Mr. Rust’s representations had been true. (Id. at 13 & Ex. G).

The Receiver also discovered that millions of dollars of investor funds were diverted to other



4
 In support of the Motion, the Receiver submitted transcripts of interviews between Mr. Rust
and investigators from the FBI and CFTC. In these interviews, Mr. Rust made a number of key
admissions.
                                                 7
 Case 2:19-cv-00627-TC Document 28 Filed 01/22/21 PageID.1034 Page 8 of 13




business entities that were unrelated to any purported silver trading. (Id. at 13). For example, R

Legacy Entertainment, LLC (“RLE”) operated a variety of entertainment businesses and received

more than $22 million from Receivership Defendants, often from funds traceable to investors in

the Silver Pool. (Strong Decl. ¶ 104 and related chart). Other affiliated businesses included a

horseracing and breeding operation and a company holding certain real property. (Id.). In total,

these affiliated businesses received more than $30 million from accounts containing investor

funds. (Id.).

        It is clear that Receivership Defendants did not trade physical silver in the manner

represented to investors. Instead, the evidence presented at summary judgment reveals that

Receivership Defendants diverted investor funds to other RRC-affiliated businesses and to pay

returns to existing investors.

        In interviews with the FBI, Mr. Rust expressly admitted that he had used newly invested

funds to pay returns to existing investors in the Silver Pool:

        SA Malpede: Were you utilizing new investor money . . . to pay old investors back?

        Rust: Sometimes . . . .

        SA Malpede: Okay. Is that not the definition of a Ponzi scheme?

        Rust: I guess, yes.

        ...

        SA Malpede: But the reality is that the payments that you’re making to these people are
        truly coming from essentially Ponzi payments. Is that—is that a fair statement?

        Rust: That is a fair statement, probably.

(Receiver’s Report at 15 & Ex. F at 11:8–18; 24:13–18).

        In addition to Mr. Rust’s admissions, the Receiver’s investigation of the books and

records of Receivership Defendants revealed no evidence of purchases or sales of silver in

                                                    8
    Case 2:19-cv-00627-TC Document 28 Filed 01/22/21 PageID.1035 Page 9 of 13




amounts that would have been necessary to sustain the Silver Pool and no evidence that

Receivership Defendants ever stored the quantities of silver that were represented to investors.

(Receiver’s Report at 16). Consistent with Mr. Rust’s admissions to investigators, Mr. Strong’s

analysis revealed that payments made to investors could only have been sourced from funds

received from other investors and that there was no other source of funds form which these

investor payments could have been made.

        For example, Mr. Strong’s analysis of FY2008 established that the net operating income

of Receivership Defendants’ businesses was grossly insufficient to fund payments to investors.

Of Receivership Defendants’ businesses, only RRC was profit-generating. (Strong Decl. ¶¶ 51–

54). The highest possible 5 net operating income of RRC for FY2008 was $259,154. (Id.). During

that same time period, RRC received at least $3.2 million in payments from investors and made

payments to investors in excess of $1.6 million. (Id.). In addition, RRC transferred more than

$1.5 million to other RRC-affiliated businesses. (Id.) Combined, RRC funded more than $3.1

million in transfers to investors and other RRC-affiliated businesses in FY2008. It is clear that

the only possible source of funds for those transfers was investor payments, meaning that

Receivership Defendants were operating a Ponzi scheme since at least 2008.

        Mr. Strong conducted a similar analysis for FY2009 and FY2010, which revealed no

source of funds that could account for the payments made to investors and other RRC-affiliated

business other than investor contributions. (Id.) Mr. Strong’s analyses of FY2008–2010




5
  Mr. Strong performed three alternative calculations of RRC’s profitability for FY2008 to
compensate for deficiencies in RRC’s records from that time period. In the best-case scenario, as
reflected in RRC’s tax returns, RRC’s total net profit was $259,154. When Mr. Strong accounted
for data contained in RRC’s QuickBooks activity and point-of-sale data, he concluded that RRC
likely suffered a net operating loss of up to ($191,467) for FY2008. Under any scenario, RRC
lacked operating income from which to make the identified payments to investors.
                                                 9
Case 2:19-cv-00627-TC Document 28 Filed 01/22/21 PageID.1036 Page 10 of 13




persuasively establish the lack of any legitimate profit-generating activity that could account for

the millions of dollars paid to investors at least as early as 2008. Mr. Strong’s analysis

demonstrated that Receivership Defendants continued to raise ever-increasing amounts from

investors and to pay exorbitant returns to investors between 2008 and the appointment of the

Receiver in 2018. For example, Receivership Defendants paid more than $37 million to investors

in the first ten months of 2018 alone. (Id. at Ex. 22.).

       Mr. Strong also conducted a detailed analysis of RRC’s banking activity and found no

possible source of funds that could account for the more than $175 million in disbursements

made to investors between 2008 and 2018. As part of his analysis of RRC’s banking activity,

Mr. Strong highlighted example “snapshots” showing specific instances in which payments to

investors could only have been made from money originating from other investors. (Id. ¶¶ 76–

90.). For example, a detailed examination of the bank records of RRC between April 13, 2014,

and April 17, 2014, reveals that RRC incurred a cash-flow deficiency of more than $22,000

based on its operations. (Id. ¶ 80.) During that same time period, RRC made payments to

investors totaling more than $302,000. (Id.) Even assuming that all funds present in RRC’s

accounts on April 13, 2014, originated from legitimate business activity (which was not

established), payments to investors could not have been sourced from legitimate business activity

but instead could only have come from newly invested funds.

       Similarly, in his investigation, the Receiver discovered internal RRC communications

candidly discussing the timing of incoming and outgoing transfers, which revealed that Rust was

using newly invested funds to make payments requested by other investors:

       F. Frey: [Investor 1] check received.

       Rust: Can we sent [Investor 2’s]?



                                                  10
Case 2:19-cv-00627-TC Document 28 Filed 01/22/21 PageID.1037 Page 11 of 13




         F. Frey: Probably not until Monday . . . Affiliate [account] balance is $29,628.07
         + the pending check will not post until later. Also, I have not had the funds to
         send the $100k+ wire to [Investor 3] so that will happen Monday as well.

         Rust: Ok. I am assuming [Investor 4] did not pay us for the gold and silver we
         sold them? Did you hear from [Investor 5] as to when he will be sending his wire?
         Not sure when I will email you again [sic] will try and do it Monday.

         F. Frey: Wire was received late Friday . . . [Investor 4] did pay us, it was not
         enough to carryout [sic] those wires. I will wire to [Investor 2], and [Investor 3]
         today 3/27/17.

(Receiver’s Report at 16–17 & Ex. J.). These communications—combined with Rust’s

admissions to investigators and Ms. Strong’s analysis—leave the Court with the unavoidable

conclusion that the Silver Pool exhibited the “sine qua non of a Ponzi scheme: that returns to

earlier investors were paid by funds from later investors.” Management Solutions, 2013 WL

4501088, at *19. For these reasons, the Court concludes that Receivership Defendants operated

the Silver Pool as a Ponzi scheme since at least 2008.

   IV.      Fern Oberhansly’s Investment in the Silver Pool

         The undisputed facts show that Ms. Oberhansly created a Silver Pool account with the

Receivership Defendants and invested a total of $2,612,939.68 between 2008 and 2012 prior to

her death on February 2, 2017. It is also undisputed that Ms. Oberhansly withdrew $79,500 from

her Silver Pool account during her lifetime.

         On February 23, 2016, Ms. Oberhansly directed that her Silver Pool account be divided

into four equal parts, with each of the resulting accounts held by Ms. Oberhansly and one of her

four living children, John Oberhansly, Mark B. Oberhansly, Susan Famulary, and Sally Bastian

(the “Oberhansly Family”), as joint tenants with rights of survivorship. After Ms. Oberhansly’s

death in 2017, Mr. Rust represented to the Oberhansly Family that Ms. Oberhansly’s original

investment in her Silver Pool account had grown to be worth more than $42 million.



                                                  11
Case 2:19-cv-00627-TC Document 28 Filed 01/22/21 PageID.1038 Page 12 of 13




       Based on the good faith belief that Ms. Oberhansly’s investment in her Silver Pool

account had a value of over $42 million, the Estate faced an estate tax liability of approximately

$16.4 million with no means in the Estate to satisfy the tax obligation other than the value of the

Silver Pool investment account itself. As a result, the Oberhansly Family instructed Mr. Rust to

liquidate a portion of their Silver Pool investment to pay the estate taxes. Accordingly, between

October 24 and October 31, 2017, the Estate received $16,400,000 from Receivership

Defendants, which the Estate then paid to the Internal Revenue Service to satisfy the estate tax

liability. In total, Ms. Oberhansly during her lifetime, and later the Estate after her death,

received $13,866,560.32 in excess of the amount invested into the Silver Pool.

       Utah law is clear that “profits” from a Ponzi scheme that exceed the amount of the initial

principal investment must be returned to the Receivership Estate. Miller v. Wulf, 84 F. Supp. 3d

1266, 1274 (D. Utah 2015) (“It is well established that an investor in a Ponzi scheme does not

exchange reasonably equivalent value for payments which exceed the investor’s investments.”).

The Estate has indicated it intends to file an amended tax return and seek a refund of excess

amounts paid to the IRS based on the good faith belief—created by Receivership Defendants’

fraudulent representations—that Ms. Oberhansly’s Silver Pool investment was valued at more

than $42 million at the time of her death. However, it is undisputed that Ms. Oberhansly and/or

the Estate received $13,866,560.32 in fraudulent “profits” from the Silver Pool investment and

that the Receiver is entitled to judgment as a matter of law against the Estate in that amount.

                                              ORDER

       For the reasons stated herein, the Receiver’s Motion for Partial Summary Judgment (ECF

No. 17) is GRANTED. The Court finds and orders as follows:

       1. The Silver Pool operated as a Ponzi scheme since at least 2008;



                                                  12
Case 2:19-cv-00627-TC Document 28 Filed 01/22/21 PageID.1039 Page 13 of 13




     2. During her lifetime Fern Oberhansly invested $2,612,939.68 into the Silver Pool;

     3. Ms. Oberhansly, and later her Estate, received $16,479,500 in disbursements from the

        Silver Pool;

     4. The Receiver is entitled to judgment in his favor and against the Estate in the amount

        of $13,866,560.32.

     SO ORDERED.

     Dated this 22nd day of January, 2021.

                                              BY THE COURT:



                                              __________________________
                                              Hon. Tena Campbell
                                              United States District Judge




                                             13
